Citation Nr: 9903052	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1974 to March 
1977.

The instant appeal arose from a March 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, which denied an application to reopen a 
claim for service connection for a nervous condition as the 
veteran had not presented new and material evidence.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in March 1997 for further development.


REMAND

The appellant contends, in substance, that her currently 
diagnosed psychiatric disorder began in service; therefore, 
she believes service connection is warranted.

The veteran has asserted that her service medical records 
contain evidence of treatment for a ratable psychiatric 
disorder.  While the veteran was stationed in Germany on 
September 5, 1974, a clinical record noted a history of 
paranoid fears and ideas of reference and gave the impression 
of depression, rule out schizophrenia.  She was then 
hospitalized until September 16, 1974, for psychiatric 
treatment.  It was recommended that she be transferred back 
to the United States "for further evaluation and 
disposition."  Her service administrative records show that 
she was transferred back to the United States as a patient on 
or about September 24, 1974.  Both the veteran and her second 
husband have asserted repeatedly that, upon her arrival in 
the United States, she was hospitalized at the 4th Combat 
Support Hospital/Noble Army Hospital at Fort McClellan, 
Alabama.  A review of the available service medical records 
does not include this hospitalization record.

Likewise, available service medical records reveal that the 
veteran was treated at the Community Mental Health Activity 
(CMHA) at Fort McClellan beginning in June 1976.  A review of 
the available service medical records does not include CMHA 
records.

It appears that previous development for the 4th Combat 
Support Hospital/Noble Army Hospital at Fort McClellan and 
the CMHA records was not directed at records in the 
appropriate time period, from September 1974 to March 1977.  
The Board notes that a February 1984 record from Fort 
McClellan indicated that the veteran had not been treated at 
that facility in the last three years.  This negative result 
is not surprising, as the claimed treatment would have 
occurred more than three and as much as 10 years previously.

Later development requested Fort McClellan records dated from 
March 4, 1977, to the present.  A response from the National 
Personnel Records Center (Civilian Personnel Records), 111 
Winnebago Street, St. Louis, MO 63118, indicated that the 
records for 1979 and 1980 were searched with negative 
results.  The response also indicates that the records for 
military dependents only were searched.  Again, the time 
frame in question was earlier than 1979 when the veteran was 
not a dependent but was on active duty status.  The RO should 
again attempt to associate these service medical records with 
the claims folder.  

The United States Court of Veterans Appeals (Court) has held 
that a decision as to whether new and material evidence has 
been submitted cannot be made without first obtaining and 
reviewing pertinent VA treatment records.  Dunn v. West, 11 
Vet. App. 462 (1998).  VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees, including VA physicians, and which 
predate a Board decision on appeal.  Bell v. Derwinski, 2 
Vet.App. 611 (1992).

The Board notes that the March 1997 Board remand requested 
development of the VA treatment records at the Tuskegee, 
Alabama, VA Medical Center (MC).  The Board notes that 
certain medical records from the Tuskegee VAMC dated in 1980, 
1982, and 1984 had been associated with the claims folder 
prior to the prior final denial of this claim.  However, it 
appears from the veteran's statements that additional 
treatment records from this facility are not included in the 
record.  Pursuant to the March 1997 remand, attempts were 
made to develop these records which indicated that the 
Tuskegee records were transferred to the Birmingham VAMC in 
1990.  However, a request for development to the Birmingham 
VAMC apparently met with no response.  In addition, the 
veteran's most recent VA examination report noted that she 
was an inpatient at the Jackson VAMC psychiatry ward in 
December 1997.  Consequently, because these VA medical 
records may be new and material evidence, a remand is 
required.

Under 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty to 
notify claimants of the evidence necessary to complete their 
applications for benefits where their applications are 
incomplete.  The veteran's most recent VA examination reports 
reveal that she was "seen several times by her family 
physician from 1987 to an unknown date" and that she was 
treated at the Jackson Mental Health Center as recently as 
December 1997.  A 1993 private hospitalization record also 
noted treatment at the Jackson Mental Health Center.

The appellant has also stated, and letters from the Social 
Security Administration (SSA) confirm, that she is in receipt 
of Social Security Administration (SSA) disability benefits 
for her psychiatric disorder.  Records pertaining to the 
award of such benefits by the SSA have not been associated 
with the record certified for appellate review.  Such records 
may be of significant probative value in determining whether 
the claim to reopen may be granted.  The United States Court 
of Veterans Appeals (Court) held in Lind v. Principi, 3 
Vet.App. 493, 494 (1992), that the VA should attempt to 
obtain records from other federal agencies, including the 
SSA, when the VA has notice of the existence of such records.  
See also Murincsak v. Derwinski, 2 Vet.App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the appellant disability 
benefits.

The Board regrets the delay involved in remanding this case a 
second time; however, it firmly believes that the development 
noted below must be attempted prior to making a final 
decision in this matter.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should attempt to develop 
clinical records from the 4th Combat 
Support Hospital/Noble Army Hospital at 
Fort McClellan, Alabama, from September 
to October 1974 and from the Community 
Mental Health Activity (CMHA) at Fort 
McClellan from June 1976 to March 1977.  
If these records have been retired from 
the medical facilities in question, the 
NPRC in St. Louis, Missouri, should be 
contacted.  Any request should indicate 
that her name was changed at the time of 
her second marriage in 1975.  The RO 
should provide all her last names to the 
medical facilities and/or the NPRC.  Any 
additional service medical records so 
located should be associated with the 
claims folder.

2.  The RO should also obtain all records 
of inpatient or outpatient treatment 
provided to the veteran at VA medical 
facilities, in particular at the Tuskegee 
or Birmingham VAMCs from 1977 to the 
present and from the Jackson VAMC from 
1977 to the present.  All of these 
records are to be associated with the 
claims folder.

3.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

4.  The veteran should be advised that in 
order to complete her application to 
reopen a claim of entitlement to service 
connection for a psychiatric disorder, 
she should obtain and submit records she 
has mentioned from her private family 
physician and from the Jackson Mental 
Health Center, particularly if these 
records show treatment for a psychotic 
disorder within one year of her 
separation from service.

5.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  The RO should readjudicate the 
appellant's application to reopen a claim 
of service connection for a psychiatric 
disorder with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument while the case is in remand status.  
Booth v. Brown, 8 Vet.App. 109, 112 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

